Citation Nr: 0118444	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-07 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than April 24, 1994, 
for the grant of a 100 percent rating for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to November 
1970.  He had an additional period of service under other 
than honorable conditions from September 1971 to November 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating action of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, inter alia, increased the 
rating for PTSD from 50 percent to 100 percent, effective 
from April 24, 1994.  The veteran expressed disagreement with 
the effective date of that increase.

On appeal the veteran has raised the issue of entitlement to 
service connection for diabetes mellitus secondary to 
exposure to herbicides in Vietnam.  This issue, however, is 
not currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  Statements received from the appellant in December 1993 
and January 1994 were not notices of disagreements to an 
August 1993 rating decision assigning an initial rating for 
PTSD.

2.  The appellant filed a claim for increase within one year 
of his August 5, 1993 increase in the clinical severity of 
his PTSD.


CONCLUSION OF LAW

The requirements for an effective date of August 5, 1993, for 
the assignment of 100 percent rating PTSD have been met.  
38 U.S.C.A. § 5110 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.102, 3.157, 3.400, 4.129, 4.130, 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In an Application for Compensation or Pension received at the 
RO on August 25, 1990, the veteran claimed service connection 
for PTSD.  The RO denied that claim in January 1991 and the 
veteran perfected an appeal to the Board.  The Board remanded 
the case in February 1992 for further development.  In an 
August 1993 rating action, the RO granted service connection 
for PTSD and assigned a 30 percent rating, effective from 
August 25, 1990.  Evidence considered at that time included 
VA inpatient and outpatient treatment records from 1991 and 
1992 and the report of a June 1993 VA examination.  
Particularly relevant during this term is a VA discharge 
summary from a hospitalization between October 28 and 
November 2, 1992, during which time the veteran was diagnosed 
with PTSD and assigned a Global Assessment of Functioning 
(GAF) score of 31.  The veteran was notified of that decision 
in September 1993.  

In a statement date-stamped as received at the RO on December 
15, 1993, the veteran indicated that he wanted to "reopen 
[his] claim for benefits on PTSD, and have it increased to 
100%."  In a second statement date stamped as received at 
the RO on January 24, 1994, the veteran reiterated his claim 
for increase and noted that his condition had worsened over 
the past year.  He reported that he was hospitalized in 
August 1993 for PTSD and substance abuse, and in September 
1993 for seizures.  

Private medical records received at the RO on January 24, 
1994 detail two August 1993 hospitalizations.  One inpatient 
treatment session in August 1993 was for treatment of major 
depression and alcohol dependence alone.  At discharge from 
this period of care a GAF score of 40 was assigned.  The 
other August 1993 hospitalization also included treatment for 
PTSD, and a GAF score of 30 to 40 was assigned.

Additionally received in January 1994 were two private 
hospital reports for treatment of a seizure disorder in 
September 1993.

In a statement received at the RO in May 1994, the veteran 
reported that he had been admitted to the VA Medical Center 
(VAMC) on April 23, 1994, for treatment of PTSD.  

The VA hospital summary report, received at the RO in June 
1994, noted that the veteran had been hospitalized from April 
24 to May 16, 1994, for treatment of PTSD.  The report 
included a VA physician's comment that the veteran was "felt 
to be unemployable."

In a January 1995 rating action, the RO assigned a temporary 
total rating under the provisions of 38 C.F.R. § 4.29 for the 
period April 24, 1994, to May 31, 1994, after which a 30 
percent rating was in effect.  By that same decision, as well 
as in a June 1995 rating action, the RO denied claims for a 
rating in excess of 30 percent.  

In a November 1995 rating action, the RO increased the rating 
to 50 percent, effective from August 31, 1995, the date of a 
VA chart extract noting considerable industrial impairment.  

In a May 1996 rating decision, the RO denied the veteran's 
claim for a rating in excess of 50 percent.  In January 1998, 
the RO granted a temporary total rating under the provisions 
of 38 C.F.R. § 4.29 for the period November 1 to November 30, 
1997, after which the 50 percent rating was resumed.  

In the rating action presently on appeal, the RO assigned a 
100 percent rating, effective from April 24, 1994.  The 
veteran disagreed with the effective date and argues that the 
100 percent rating should be effective from the date of the 
claim of service connection; that is, August 25, 1990.  

II.  Analysis

The effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
With regard to claims for increased compensation, the law 
also provides that the effective date will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if a claim is received 
by VA within one year after that date; otherwise the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o)(1), (2).  

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The provisions of this 
regulation apply only when such reports relate to examination 
or treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  

In addition, the date of receipt of evidence received from a 
private physician, when the evidence furnished by or in 
behalf of the claimant is within the competence of the 
physician and shows the reasonable probability of entitlement 
to benefits, will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(2).

During the course of the appellant's appeal, the criteria for 
evaluating mental disorders were revised, effective November 
7, 1996, codified at 38 C.F.R. § 4.130 (2000).  Where the law 
or regulations change after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991). 

Under the old rating criteria, the evaluation for the 
veteran's PTSD is based on the degree of impairment of his 
social and industrial adaptability.  38 C.F.R. §§ 4.129, 
4.130 (1996).  A 50 percent evaluation is for application 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired; 
or by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation is warranted where the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired; or the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).

A 100 percent evaluation is warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected so to result in virtual isolation in the community; 
there must be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or the veteran must be demonstrably 
unable to obtain or retain employment.  Id.  The three 
criteria for a 100 percent criteria were independent of one 
another and only one needed to be met in order to award a 100 
percent rating. Johnson v. Brown, 7 Vet. App. 95, 99 (1994). 

Under the revised criteria, a 50 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, occupation, or own 
name.  Id.

In this case, the veteran and his representative contend that 
the 100 percent rating for PTSD should be effective from 
August 1990, the date of the original claim of service 
connection.  In making that argument, the representative 
contends that the veteran's December 1993 and January 1994 
statements should have been accepted by the RO as notices of 
disagreement (NOD) with the rating assigned in the August 
1993 grant of service connection.  

In this regard, by definition, a "notice of disagreement" 
is:

A written communication from a claimant 
or his or her representative expressing 
dissatisfaction or disagreement with an 
adjudicative determination by the agency 
of original jurisdiction and a desire to 
contest the result will constitute a 
Notice of Disagreement.  While special 
wording is not required, the Notice of 
Disagreement must be in terms which can 
be reasonably construed as disagreement 
with that determination and a desire for 
appellate review.  If the agency of 
original jurisdiction gave notice that 
adjudicative determinations were made on 
several issues at the same time, the 
specific determinations with which the 
claimant disagrees must be identified.  
For example, if service connection was 
denied for two disabilities and the 
claimant wishes to appeal the denial of 
service connection with respect to only 
one of the disabilities, the Notice of 
Disagreement must make that clear. 

38 C.F.R. § 20.201 (2000). 

In the appellant's December 1993 statement he said that he 
wanted to "reopen [his] claim for benefits on PTSD, and have 
it increased to 100%."  In his January 1994 statement the 
veteran again stated that he wanted to "reopen (his) 
claim."  Additionally, in January 1994, the appellant stated 
that his disorder had worsened over the prior year and he 
specifically referred to hospitalizations in August and 
September 1993.  As such, from the very terms of the 
veteran's own statements it is clear that he was not filing a 
notice of disagreement to the August 1993 rating decision.  
In neither document did the veteran express disagreement with 
a specific rating determination, to include the August 1993 
rating decision.  Rather, he wished to "reopen his claim" 
because his disorder had "worsened."  A "reopened claim" 
is a new claim, and the plain language of the appellant's 
statements cannot be construed to suggest that he was 
requesting appellate review of a prior rating decision.  As 
such, the Board finds that neither the December 1993 nor the 
January 1994 statement meets the regulatory definition of a 
notice of disagreement.

The Board finds, however, that the appellant's January 24, 
1994 submission of a private August 1993 hospital report 
diagnosing PTSD and assigning a GAF score between 30 and 40 
does provide a basis to assign a total disability rating from 
the date of admission to that hospitalization, August 5, 
1993.  In this respect, a GAF score of 30 to 40 represents, 
inter alia, an inability to work.  DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, Fourth Edition, (DSM- IV).  This 
August 1993 evidence was presented in January 1994, that is, 
within one year of the date of increase in disability.  As 
such, an effective date may be granted to the date an 
increase was first ascertainable, and in this case that was 
August 5, 1993.  Therefore, to this extent, the benefit 
sought on appeal is allowed.

In reaching this decision the Board acknowledges that the 
rating board in August 1993 had VA evidence before them 
indicating that the veteran was unemployable in November 
1992.  The August 1993 rating decision is final, however, in 
the absence of a timely notice of disagreement, which as 
noted above, was not filed in this case.  38 U.S.C.A. § 7105 
(West 1991).  As to the question when did it first become 
clinically manifest that the appellant was unemployable due 
to PTSD, the Board finds that reasonable minds can differ as 
to the answer to this question, and hence, resolving 
reasonable doubt in the appellant's favor, the Board assigns 
an effective date of August 5, 1993, for an award of a 100 
percent rating for PTSD under the old and new schedular 
criteria.

The Board is aware that the recent enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), (VCAA), significantly adds to and amends the 
statutory law concerning VA's duty to assist the veteran when 
processing claims for VA benefits.  In a case such as this, 
however, where the law and not the evidence is dispositive, 
the Board finds that a remand to consider application of the 
VCAA would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The veteran and 
his representative have provided argument on the pertinent 
fact, that is, the date of receipt of the veteran's claim for 
increase.  Therefore, the veteran will not be prejudiced by 
having the Board render its decision on his appeal at this 
time.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



ORDER

A 100 percent evaluation for PTSD from August 5, 1993 is 
granted, subject to the law and regulations governing the 
award of monetary benefits.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

